UNPUBLISHED

                 UNITED STATES COURT OF APPEALS
                     FOR THE FOURTH CIRCUIT


                             No. 07-1294



In Re: THURSTON PAUL BELL,

                                                         Petitioner.



               On Petition for Writ of Mandamus.
                       (1:06-cv-03406-WDQ)


Submitted: June 21, 2007                   Decided:     June 27, 2007


Before NIEMEYER, WILLIAMS, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Thurston Paul Bell, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Thurston Paul Bell petitions for a writ of mandamus

requesting that this court order the district court to send him

materials so that he can complete service of his petition to quash

a summons and to strike the Justice Department’s motion for summary

denial.   We conclude that Bell is not entitled to mandamus relief.

           Mandamus relief is available only when the petitioner has

a clear right to the relief sought.        In re First Fed. Sav. & Loan

Ass’n, 860 F.2d 135, 138 (4th Cir. 1988).        Further, mandamus is a

drastic   remedy    and   should   only    be   used   in    extraordinary

circumstances.     Kerr v. United States Dist. Court, 426 U.S. 394,

402 (1976); In re Beard, 811 F.2d 818, 826 (4th Cir. 1987).

Mandamus may not be used as a substitute for appeal.           In re United

Steelworkers, 595 F.2d 958, 960 (4th Cir. 1979).

           The relief sought by Bell is not available by way of

mandamus. Accordingly, although we grant leave to proceed in forma

pauperis, we deny the petition for writ of mandamus.           We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                            PETITION DENIED




                                   - 2 -